Exhibit 10.BB
JOHNSON CONTROLS, INC.
LONG-TERM INCENTIVE PERFORMANCE PLAN
ARTICLE 1.
PURPOSE AND DURATION
     Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Long-Term
Incentive Performance Plan is to motivate key employees of the Company and its
Affiliates who have the prime responsibility for the operations of the Company
and its Affiliates to achieve performance objectives measured on a long-term
basis, which is intended to result in increased value to the shareholders of the
Company.
     Section 1.2. Duration. The Plan was originally effective October 1, 2005.
The Plan is amended and restated effective as of January 1, 2008. The Plan will
remain in effect until terminated pursuant to Article 11.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, when the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Administrator” means, with respect to executive officers of the
Company, the Committee, and with respect to all other key employees, the Chief
Executive Officer of the Company.
     (b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act, or any successor rule or regulation thereto.
     (c) “Base Salary” of a Participant means the annual rate of base pay in
effect for such Participant as of the last day of the Performance Period (or
such other date as the Administrator may specify by action taken at the time of
grant of a Long Term Performance Award).
     (d) “Board” means the Board of Directors of the Company.
     (e) “Beneficiary” means the person or persons entitled to receive any
amounts due to a Participant in the event of the Participant’s death as provided
in Article 8.
     (f) “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause”, such definition, or
(2) otherwise, any of the following as determined by the Administrator:
(A) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or
an Affiliate, or the Company’s or an Affiliate’s code of ethics, as then in
effect, (B) conduct rising to the level of gross negligence or willful
misconduct in the course of employment with the Company or an Affiliate,
(C) commission of an act of dishonesty

 



--------------------------------------------------------------------------------



 



or disloyalty involving the Company or an Affiliate, (D) violation of any
federal, state or local law in connection with the Participant’s employment, or
(E) breach of any fiduciary duty to the Company or an Affiliate.
     (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a particular provision of the Code shall be deemed to include any
successor provision thereto.
     (h) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
any successor thereto as provided in Article 14.
     (i) “Committee” means the Compensation Committee of the Board, which shall
consist of not less than two (2) members of the Board each of whom is a
“non-employee director” as defined in Securities and Exchange Commission
Rule 16b-3(b)(3), or as such term may be defined in any successor regulation
under Section 16 of the Securities Exchange Act of 1934, as amended. In
addition, each member of the Committee shall be an outside director within the
meaning of Code Section 162(m).
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a particular provision of the Exchange Act shall be deemed to
include any successor provision thereto.
     (k) “Excluded Items” means any gains or losses from the sale of assets
outside the ordinary course of business, any gains or losses from discontinued
operations, any extraordinary gains or losses, the effects of accounting
changes, any unusual, nonrecurring, transition, one-time or similar items or
charges, the diluted impact of goodwill on acquisitions, and any other items
specified by the Administrator; provided that, for Long Term Performance Awards
intended to qualify as performance-based compensation under Code Section 162(m),
the Administrator shall specify the Excluded Items in writing at the time the
Long Term Performance Award is made unless, after application of the Excluded
Items, the amount payable under the Long Term Performance Award is reduced.
     (l) “Inimical Conduct” means any act or omission that is inimical to the
best interests of the Company or any Affiliate, as determined by the
Administrator in its sole discretion, including but not limited to:
(1) violation of any employment, noncompete, confidentiality or other agreement
in effect with the Company or any Affiliate, (2) taking any steps or doing
anything which would damage or negatively reflect on the reputation of the
Company or an Affiliate, or (3) failure to comply with applicable laws relating
to trade secrets, confidential information or unfair competition.
     (m) “Long Term Performance Award” means an opportunity granted to a
Participant to receive a payment of cash based in whole or part on the extent to
which one or more Performance Goals for one or more Performance Measures are
achieved for the Performance Period, subject to the conditions described in the
Plan and that the Administrator otherwise imposes.
     (n) “Participant” means a key employee of the Company or an Affiliate who
has been selected by the Administrator to participate in the Plan.

2



--------------------------------------------------------------------------------



 



     (o) “Performance Measures” means the following categories (in all cases
after taking into account any Excluded Items, as applicable), including in each
case any measure based on such category:

  (1)   Basic earnings per common share for the Company on a consolidated basis.
    (2)   Diluted earnings per common share for the Company on a consolidated
basis.     (3)   Total shareholder return.     (4)   Net sales.     (5)   Cost
of sales.     (6)   Gross profit.     (7)   Selling, general and administrative
expenses.     (8)   Operating income.     (9)   Income before interest and/or
the provision for income taxes.     (10)   Net income.     (11)   Accounts
receivables.     (12)   Inventories.     (13)   Return on equity.     (14)  
Return on assets.     (15)   Return on capital.     (16)   Economic value added,
or other measure of profitability that considers the cost of capital employed.  
  (17)   Net cash provided by operating activities.     (18)   Net increase
(decrease) in cash and cash equivalents.     (19)   Customer satisfaction.    
(20)   Market share.     (21)   Product quality.

3



--------------------------------------------------------------------------------



 



     The Performance Measures described in items (4) through (21) may be
measured (A) for the Company on a consolidated basis, (B) for any one or more
Affiliates or divisions of the Company and/or (C) for any other business unit or
units of the Company or an Affiliate as defined by the Administrator at the time
of selection.
     In addition, with respect to Long Term Performance Awards that are not
intended to comply with Code Section 162(m), the Administrator may designate
other categories, including categories involving individual performance and
subjective targets, not listed above.
     (p) “Performance Goal” means the level(s) of performance for a Performance
Measure that must be attained in order for a payment to be made under a Long
Term Performance Award, and/or to determine the amount of such payment based on
the Performance Scale.
     (q) “Performance Period” means a period of more than one fiscal year of the
Company or an Affiliate as selected by the Administrator.
     (r) “Performance Scale” means, with respect to a Performance Measure, a
scale from which the level of achievement may be calculated for any given level
of actual performance for such Performance Measure. The Performance Scale may be
a linear function, a step function, a combination of the two, or any other
manner of measurement as determined by the Administrator.
     (s) “Plan” means the arrangement described herein, as from time to time
amended and in effect.
     (t) “Retirement” means termination of employment from the Company and its
Affiliates (without Cause) on or after attainment of age fifty-five (55) with at
least ten (10) years of vesting service or age sixty-five (65) with at least
five (5) years of vesting service (such vesting service to be determined within
the meaning of the Johnson Controls Pension Plan or such other plan or
methodology prescribed by the Administrator).
     (u) “Total and Permanent Disability” means the Participant’s inability to
perform the material duties of his or her occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least twelve (12) months, as determined by the Administrator. The Participant
will be required to submit such medical evidence or to undergo a medical
examination by a doctor selected by the Administrator as the Administrator
determines is necessary in order to make a determination hereunder.
     Section 2.2. Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein includes the feminine, the plural
includes the singular, and the singular the plural.
     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
ELIGIBILITY
     Section 3.1. Selection of Participants. The Administrator shall select the
key employees of the Company or an Affiliate for participation in the Plan. No
employee shall have any right to receive a Long Term Performance Award in any
year even if a Long Term Performance Award has been previously granted in prior
years. In general, it is expected that the Administrator will determine which
key employees are to receive a Long-Term Performance Award prior to, or within
the first ninety (90) days of, the first day of the applicable Performance
Period.
     Section 3.2. Termination of Approval. Until the earlier of the end of a
Performance Period or a Participant’s termination of employment, the
Administrator may at any time withdraw its approval for a Participant’s
participation in the Plan. In the event of the Administrator’s withdrawal of
approval, the employee concerned shall cease to be a Participant as of the date
selected by the Administrator, the employee’s Long Term Performance Award shall
be cancelled, and the employee shall not be entitled to any payment under that
Long Term Performance Award unless the Administrator determines otherwise. If
payment is approved by the Administrator notwithstanding the withdrawal of
approval, the payment shall be made in accordance with Section 5.2, subject to
Section 5.3, after the end of the Performance Period, and the payment amount
shall equal the award amount calculated under Section 5.1, reduced in such
manner or by such amount (if at all) as determined in the sole discretion of the
Administrator. A Participant shall be notified of the Administrator’s withdrawal
of its approval for the Participant’s participation in the Plan as soon as
practicable following such action.
     Section 3.3. Transfers In, Out and Between Eligible Positions.
     (a) Notwithstanding Section 3.1, if a key employee is hired or promoted
into a position that is eligible for a Long Term Performance Award, the
Administrator may (1) select such key employee as a Participant at any time
during the course of a Performance Period, (2) take action resulting in a key
employee’s receipt of an additional Long Term Performance Award, where, with
respect to a particular Performance Period already in progress, the key employee
is currently a Participant in the Plan and already has a Long Term Performance
Award for that Performance Period, or (3) change the Performance Goals,
Performance Measures, Performance Scale or potential award amount under a Long
Term Performance Award that is already in effect; provided that the
Administrator may not apply the discretion described in clause (3) with regard
to any Long Term Performance Award that is intended to qualify as
performance-based compensation under Code Section 162(m). The Administrator may,
but is not required to, prorate the amount that would have otherwise been
payable to the Participant under such Long Term Performance Award had the
Participant been employed during the entire Performance Period to reflect the
Participant’s actual period of employment during the Performance Period.
     (b) If a Participant is demoted during a Performance Period, the
Administrator may decrease the potential award amount of any Long Term
Performance Award the Participant may be eligible to receive, or revise the
Performance Goals, Performance Measures or Performance Scale applicable to the
Participant (provided that any such revision as applied to an

5



--------------------------------------------------------------------------------



 



individual who is a covered employee under Code Section 162(m) may result only
in a reduction of the amount that would have otherwise been payable absent such
revision), as the Administrator determines is necessary to reflect the
Participant’s demotion, or the Administrator may withdraw its approval for the
Participant’s participation in the Plan in accordance with Section 3.2.
     (c) If a Participant is transferred from employment by the Company to the
employment of an Affiliate, or vice versa, the Administrator may revise the
Participant’s Long Term Performance Award to reflect the transfer, including but
not limited to, changing the potential award amount, Performance Measures,
Performance Goals and Performance Scale applicable to the Participant (provided
that any such revision as applied to an individual who is a covered employee
under Code Section 162(m) may result only in a reduction of the amount that
would have otherwise been payable absent such revision).
     Section 3.4. Termination of Employment.
     (a) Except as otherwise provided under the terms of an employment or
severance agreement between a Participant and the Company, no Participant shall
earn an incentive award for a Performance Period unless the Participant is
employed by the Company or an Affiliate (or is on an approved leave of absence)
on the last day of such Performance Period, unless the Participant’s employment
was terminated during the year as a result of Retirement, Total and Permanent
Disability or death at a time when the Participant could not have been
terminated for Cause, or unless payment is approved by the Administrator after
considering the cause of the Participant’s termination. If payment is approved
by the Administrator, the payment shall be made in accordance with Section 5.2,
subject to Section 5.3, after the end of the Performance Period, and the payment
amount shall equal the award amount calculated under Section 5.1, reduced in
such manner or by such amount (if at all) as determined in the sole discretion
of the Administrator.
     (b) If a Participant’s employment is terminated as a result of death, Total
and Permanent Disability or Retirement, at a time when the Participant could not
have been terminated for Cause, then unless otherwise determined by the
Administrator, the Participant (or the Participant’s Beneficiary or estate in
the event of his or her death) shall be entitled to receive an amount equal to
the product of (x) the award amount calculated under Section 5.1 and (y) a
fraction, the numerator of which is the number of the Participant’s whole
calendar months of employment during the Performance Period for such award and
the denominator of which is the number of calendar months in the Performance
Period for such award. Payment shall be made in accordance with Section 5.2,
subject to Section 5.3.
ARTICLE 4.
CONTINGENT LONG TERM PERFORMANCE AWARDS
     The Administrator shall determine, at the time a Long Term Performance
Award is granted, the Performance Period, the Performance Measure(s), the
Performance Goal(s) for such Performance Measure, the Performance Scale (which
may vary for different Performance Measures), and the amount payable to the
Participant if and to the extent the Performance Goals are met (as measured
under the Performance Scale). The amount payable to a Participant for

6



--------------------------------------------------------------------------------



 



meeting the Performance Goal(s) may be designated as a flat dollar amount or as
a percentage of the Participant’s Base Salary, or may be determined by any other
means specified by the Administrator at the time the Long Term Performance Award
is granted.
ARTICLE 5.
PAYMENT
     Section 5.1. Evaluating Performance and Computing Awards. As soon as
practicable following the close of a Performance Period, the Administrator shall
determine and certify whether and to what extent the Performance Goals and other
material terms of the Long Term Performance Award for that Performance Period
were satisfied. Based on such certification, the Administrator (or its delegate)
shall determine the award amount payable to a Participant under the Long Term
Performance Award for that Performance Period, provided that the maximum award
amount for any Participant shall be, with respect to any and all Long Term
Performance Awards of such Participant with Performance Periods ending on the
last day of, or at any time within, the same fiscal year of the Company, no more
than six million dollars ($6,000,000).
     Section 5.2. Timing and Form of Payment. When the payment due to the
Participant has been determined, unless otherwise deferred pursuant to a
Participant’s election under the Company’s deferred compensation plan, payment
shall be made in a cash lump sum by the 75th day following the close of the
Performance Period.
     Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after the end
of the Performance Period for which a payment for a Long Term Performance Award
has accrued, but before payment or deferral of such amount actually occurs, if
the Participant engages in Inimical Conduct, or if the Company determines after
a Participant’s termination of employment that the Participant could have been
terminated for Cause, the Long Term Performance Award shall be automatically
cancelled and no payment or deferral shall be made. The Administrator may
suspend payment or deferral (without liability for interest thereon) pending the
Administrator’s determination of whether the Participant was or should have been
terminated for Cause or whether the Participant has engaged in Inimical Conduct.
ARTICLE 6.
CHANGE OF CONTROL
     Section 6.1. Acceleration of Payment. Notwithstanding any other provision
of this Plan, within thirty (30) days after a Change of Control (as defined
below), the Company shall pay each Participant, with respect to each Long Term
Performance Award of the Participant, a lump sum payment in cash equal to the
product of (x) such Participant’s maximum potential award amount for the
Performance Period(s) in which the Change of Control occurs, as specified in the
Performance Award and (y) a fraction, the numerator of which is the number of
days after the first day of the Performance Period on which the Change of
Control occurs and the denominator of which is the number of days in the
Performance Period. If, however, the Participant has a deferral election in
effect with respect to any amount payable under this Section 6.1, such amount
shall be deferred pursuant to such election and shall not be paid in a lump sum
as provided herein.

7



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, with respect to amounts payable to a
Participant (or the Participant’s Beneficiary or estate) who is entitled to a
payment hereunder because the Participant’s employment terminated as a result of
death or Disability, or payable to a Participant who has met the requirements
for Retirement (without regard to whether the Participant has terminated
employment), no payment shall be made unless the Change of Control (as defined
below) also constitutes a change of control within the meaning of Code
Section 409A.
     Section 6.2. Definition of Change of Control. A “Change of Control” means
any of the following events:
     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:

  (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or     (2)   Thirty-five
percent (35%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or
     (b) Individuals who, as of October 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any twelve (12)-month period, provided that any individual becoming
a director subsequent to October 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then

8



--------------------------------------------------------------------------------



 



owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the Company” will not be deemed to have occurred if the sale involves assets
having a total gross fair market value of less than forty percent (40%) of the
total gross fair market value of all assets of the Company immediately prior to
the acquisition. For this purpose, “gross fair market value” means the value of
the assets without regard to any liabilities associated with such assets.
     For purposes of this Section 6.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 7.
ADJUSTMENTS
     In the event of any change in the outstanding shares of Company Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation or exchange of shares or other similar
corporate change, then if the Administrator shall determine, in its sole
discretion, that such change necessarily or equitably requires an adjustment in
the Performance Goals established under a Long Term Performance Award, such
adjustments shall be made by the Administrator and shall be conclusive and
binding for all purposes of this Plan. No adjustment shall be made in connection
with the issuance by the Company of any warrants, rights, or options to acquire
additional shares of Common Stock or of securities convertible into Common
Stock.
ARTICLE 8.
BENEFICIARY
     If permitted by the Company, a Participant may designate a Beneficiary by
filing a beneficiary designation on the form provided by the Administrator. In
such event, if the Participant dies prior to receiving any payment due
hereunder, such payment shall be made to the Participant’s Beneficiary. If,
however, the Participant has an effective deferral election in place for such
amount under the Company’s deferred compensation plan, then the amount shall be
deferred and paid in accordance with that plan. A Participant entitled to file a
beneficiary designation may change his beneficiary designation at any time,
provided that each beneficiary designation form filed with the Company shall
revoke the most recent form on file, and the last form received by the Company
while the Participant was alive shall be given effect. In the

9



--------------------------------------------------------------------------------



 



event there is no valid beneficiary designation form on file, or in the event
the Participant’s designated Beneficiary is not alive at the time payment is to
be made, or in the event a Participant is not entitled to file a beneficiary
designation, the Participant’s estate will be deemed the Beneficiary and will be
entitled to receive payment. If a Participant designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant’s divorce or legal separation from such
spouse; provided the Administrator has notice of such divorce or legal
separation prior to payment.
ARTICLE 9.
RIGHTS OF PARTICIPANTS
     Section 9.1. No Funding. No Participant or Beneficiary shall have any
interest in any fund or in any specific asset or assets of the Company (or any
Affiliate) by reason of any Long Term Performance Award under the Plan. It is
intended that the Company has merely a contractual obligation to make payments
when due hereunder and it is not intended that the Company (or any Affiliate)
hold any funds in reserve or trust to secure payments hereunder.
     Section 9.2. No Transfer. No Participant may assign, pledge, or encumber
his interest under the Plan, or any part thereof, except that a Participant may
designate a Beneficiary as provided herein.
     Section 9.3. No Implied Rights; Employment. Nothing contained in this Plan
shall be construed to:
     (a) Give any employee or Participant any right to receive any award other
than in the sole discretion of the Administrator;
     (b) Limit in any way the right of the Company or an Affiliate to terminate
a Participant’s employment at any time; or
     (c) Be evidence of any agreement or understanding, express or implied, that
a Participant will be retained in any particular position or at any particular
rate of remuneration.
ARTICLE 10.
ADMINISTRATION
     Section 10.1. General. The Plan shall be administered by the Administrator.
If at any time the Committee shall not be in existence, the Board shall assume
the Committee’s functions and each reference to the Committee herein shall be
deemed to include the Board.
     Section 10.2. Authority. In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Long Term Performance
Award; (c) establish, amend or waive rules and regulations, and appoint such
agents, as it deems appropriate for the Plan’s administration; and (d) make any
other determinations, including factual determinations, and take any other
action as it determines is necessary or desirable for the Plan’s administration.

10



--------------------------------------------------------------------------------



 



     Section 10.3. Delegation of Authority. The Administrator may delegate to
one or more officers of the Company any or all of the authority and
responsibility of the Administrator, except that the Committee may not delegate
any authority with respect to Long Term Performance Awards that are intended to
comply with Code Section 162(m). If the Administrator has made such a
delegation, then all references to the Administrator in this Plan include such
officer(s) to the extent of such delegation.
     Section 10.4. Decision Binding. The Administrator’s determinations and
decisions made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or a Long Term Performance Award, and such
determinations and decisions shall not be reviewable.
     Section 10.5. Procedures of the Committee. The Committee’s determinations
must be made by not less than a majority of its members present at the meeting
(in person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by each member of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s By-laws
and Wisconsin law for their services as directors of the Company.
ARTICLE 11.
AMENDMENT AND TERMINATION
     Section 11.1. Amendment. The Committee may modify or amend, in whole or in
part, any or all of the provisions of the Plan, and may suspend the Plan, and
the Employee Benefits Policy Committee (or any successor committee thereto) of
the Company may modify or amend the Plan for ministerial or administrative
changes or to conform the terms of the Plan to the requirements of applicable
law; provided that, any such amendment or modification shall be approved by the
Company’s shareholders to the extent required by Code Section 162(m) or other
applicable law; provided, however, that no such modification, amendment, or
suspension may, without the consent of the Participant or his or her Beneficiary
in the case of the Participant’s death, reduce the right of a Participant, or
his or her Beneficiary, as the case may be, to any payment due under the Plan
except as specifically provided herein. Notwithstanding the foregoing, the
Committee may amend the provisions of Article 6 prior to the effective date of a
Change of Control.
     Section 11.2. Termination. The Committee may terminate the Plan in
accordance with the provisions of this Section 11.2. In order for the provisions
of this Section 11.2 to apply, the Committee must designate in writing that the
Plan is being terminated in accordance with this Section. Upon termination of
the Plan, the Committee may provide that all amounts accrued under the Plan to
the date of the Plan termination (as determined by the Committee in its sole
discretion) be paid in a lump sum, provided that payments to a Participant (or
the Participant’s Beneficiary or estate) who is entitled to a payment hereunder
because the Participant’s employment terminated as a result of death or
Disability prior to the date of such Plan

11



--------------------------------------------------------------------------------



 



termination, or amounts payable to a Participant who has met the requirements
for Retirement (without regard to whether the Participant has terminated
employment) as of the date of such Plan termination may be paid upon termination
of the Plan only in the following circumstances:
     (a) The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the payment must be
paid no later than the latest of: (A) the last day of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.
     (b) The Plan is terminated at any other time, provided that such
termination does not occur proximate to a downturn in the financial health of
the Company or an Affiliate, and all other plans required to be aggregate with
this Plan under Code Section 409A are also terminated and liquidated. In such
event, the payment shall be paid no earlier than twelve (12) months (and no
later than twenty-four (24) months) after the date of termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination
ARTICLE 12.
TAX WITHHOLDING
     The Company shall have the right to deduct from all cash payments made
hereunder (or from any other payments due a Participant) any foreign, federal,
state, or local taxes required by law to be withheld with respect to such cash
payments.
ARTICLE 13.
OFFSET
     The Company shall have the right to offset from any amount payable
hereunder any amount that the Participant owes to the Company or to any
Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).
ARTICLE 14.
SUCCESSORS
     All obligations of the Company under the Plan with respect to Long Term
Performance Awards granted hereunder shall be binding on any successor or assign
of the Company, whether the existence of such successor or assign is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. The Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries, and
their heirs, executors, administrators and legal representatives.

12



--------------------------------------------------------------------------------



 



ARTICLE 15.
DISPUTE RESOLUTION
     Section 15.1. Governing Law. This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin (excluding any choice of law rules that may
direct the application of the laws of another jurisdiction), except as provided
in Section 15.2 hereof.
     Section 15.2. Arbitration.
     (a) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate employer, if a Participant or
Beneficiary (the “claimant”) brings a claim that relates to benefits under this
Plan, regardless of the basis of the claim (including but not limited to,
actions under Title VII, wrongful discharge, breach of employment agreement,
etc.), such claim shall be settled by final binding arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the claimant must initiate and participate in any complaint
resolution procedure identified in the Company’s or Affiliate’s personnel
policies. If the claimant has not initiated the complaint resolution procedure
before initiating arbitration on a complaint, the initiation of the arbitration
shall be deemed to begin the complaint resolution procedure. No arbitration
hearing shall be held on a complaint until any applicable Company or Affiliate
complaint resolution procedure has been completed.
     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator

13



--------------------------------------------------------------------------------



 



will have authority to award any remedy or relief that a court of competent
jurisdiction could order or grant including, without limitation, specific
performance of any obligation created under policy, the awarding of punitive
damages, the issuance of any injunction, costs and attorney’s fees to the extent
permitted by law, or the imposition of sanctions for abuse of the arbitration
process. The arbitrator’s award must be rendered in a writing that sets forth
the essential findings and conclusions on which the arbitrator’s award is based.
     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

14